Citation Nr: 1023526	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  07-09 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for psychiatric 
disability other than PTSD.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The Veteran served on active duty from January 1971 to 
December 1972.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2005 rating decision in which the RO, inter 
alia, denied r service connection for PTSD.  In August 2006, 
the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in February 2007, and 
the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in April 2007.  

In May 2009 the Veteran submitted additional medical evidence 
directly to the Board.  Subsequently, in a May 2010 brief, 
the Veteran's representative waived initial RO consideration 
of the evidence.  This evidence is accepted for inclusion in 
the record on appeal.  See 38 C.F.R. § 20.1304 (2009).  

For reasons explained below, the Board has now characterized 
the appeal as encompassing the two matters set forth on the 
title page.  In characterizing the matters on appeal, the 
Board has considered the recent decision of the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) in 
Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  In that 
decision, the Federal Circuit held that a claim for one 
diagnosed disease or injury cannot be prejudiced by a prior 
claim for a different diagnosed disease or injury.  Rather, 
the two claims must be considered independently.  See Ephraim 
v. Brown, 82 F.3d 399 (Fed. Cir. 1996).   In a November 1973 
rating decision, the RO denied service connection for a 
nervous condition, then diagnosed as simply a transient 
condition, adjustment reaction of adult life.  Since that 
time, additional psychiatric diagnoses have been entered in 
the record, including depression, anxiety and a nominal 
finding of PTSD.  As these findings reflect different 
diagnoses from that of adjustment reaction, the matters on 
appeal must be construed as new claims for service 
connection.

The Board's decision on the claim for service connection for 
PTSD is set forth below.  The matter of service connection 
for psychiatric disability other than PTSD is addressed in 
the remand following the order; this matter is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim have been accomplished.

2.  Although the evidence of record reflects references to 
PTSD symptoms, competent, persuasive medical evidence 
indicates that the Veteran does not meet the DSM-IV criteria 
for the diagnosis. 


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a June 2005 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  This letter also requested that the 
appellant submit any evidence in his possession pertinent to 
the claims on appeal, consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect.  The RO rating 
decision reflects the initial adjudication of the claim after 
issuance of the June 2005 letter.  Hence, the June 2005 
letter-which meets Pelegrini's content of notice 
requirements-also meets the VCAA's timing of notice 
requirement.

The Board notes that although the RO adjudicated the 
Veteran's claim for PTSD on a de novo basis, in the June 2005 
letter, the RO mistakenly referred to the Veteran's claim as 
a claim to reopen and indicated that in order to reopen the 
previously denied claim, the Veteran would need to submit new 
and material evidence.  However, the Board finds that the 
Veteran was not prejudiced by this error.    Notably, in his 
May 2010 brief, the Veteran's representative specifically 
listed the criteria for service connection for PTSD under 
38 C.F.R. § 3.304 and the general criteria for service 
connection under 38 C.F.R. § 3.303 in conjunction with his 
argument in support of the Veteran's claim.  Thus, the 
Veteran, through his representative, is shown to have actual 
knowledge of the evidence necessary to substantiate the claim 
for PTSD on a de novo basis.  Accordingly, any confusion that 
may have been caused by the RO's reference to the Veteran's 
claim as a claim to reopen is not shown to have prejudiced 
the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007) (holding that an error in the content of VCAA notice 
may be cured by actual knowledge on the part of the 
claimant).     
    
The Board also notes that the Veteran has not been provided 
specific notice regarding VA's assignment of disability 
ratings and effective dates (in the event that the claim for 
service connection under consideration is granted).  However, 
the absence of such notice is not shown to prejudice the 
Veteran.  Because the Board herein denies the claim for 
service connection for PTSD, no disability rating or 
effective date is being, or is to be, assigned.  Accordingly, 
there is no possibility of prejudice to the Veteran under the 
notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.   Pertinent medical 
evidence associated with the claims file consists of the 
service treatment records, the service personnel records, VA 
medical records and the report of a September 2005 QTC 
psychiatric examination.   Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran, and by his representative on his 
behalf.  The Board notes that no further RO action, prior to 
appellate consideration of the claim for service connection 
for PTSD, is required.    

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield v. Nicholson,   20 Vet. App. 539,  
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

Diagnoses of PTSD must be rendered in accordance with the 
diagnostic criteria for the condition set forth in the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV). See 38 
C.F.R. § 4.125 (noting that VA has adopted the nomenclature 
of the DSM-IV) (2009).

Considering the claim for service connection in light of the 
above, because competent, probative evidence establishes that 
the Veteran does not meet the diagnostic criteria for PTSD, 
the claim must be denied.

Service treatment records are negative for any complaints, 
findings, or diagnosis pertinent to any psychiatric problems.  
Psychiatric evaluation was normal at the time of the 
Veteran's separation from service.

On October 1973 psychiatric examination, the Veteran reported 
that soon after discharge from service, he had difficulty 
adapting to civilian life.  He began to notice trouble with 
his thinking, had occasional trouble sleeping and would be 
bothered by feelings of depresssion.  He also indicated that 
he had some difficulty with an "acid stomach" and 
irritability, and would be tense in crowds.  He noted that he 
experienced  these symptoms until he left for a two month 
cross country trip starting in April 1973.  After returning 
from the trip, he had not been bothered by these symptoms.  

Mental status examination revealed that the Veteran seemed 
nervous and tense.  The examiner indicated that the Veteran 
tended to deny most symptom manifestations and to paint 
himself as a person who was formerly nervously distressed but 
currently did not have any symptoms.  Orientation and 
intellectual functioning were intact and insight and judgment 
were fair.  The examiner diagnosed the Veteran with 
adjustment reaction of adult life.

On September 2005 QTC examination, the Veteran reported that 
during service he served on a ship several miles offshore 
from Vietnam and that he delivered supplies to the troops in 
combat.  He indicated that the major trauma associated with 
the situation, was having seen severely wounded soldiers 
passing through the ship, witnessing some intense racial 
violence taking place at the time between the troops, and 
having survival guilt as a result of refusing to go on a 
mission where fellow service members ended up getting killed.  

The Veteran reported that, after service, he was married two 
times and engaged briefly once, but he currently lived alone.  
He had one daughter from his first marriage who he did not 
have any access to, and three children from his second 
marriage.  He had experienced recent trauma as his daughter 
had died in March 2005 and the he thought that she had been 
murdered by her boyfriend.  There was also apparently an 11 
year old grandchild to whom he had not been given access.  
The Veteran indicated that he had stopped working due to a 
back injury and that he had chronic pain and reduced 
sensation in his left leg, for which he was receiving 
hydrocodone and valium on an ongoing basis.  

The examiner noted that it was difficult to get any specific 
account of psychiatric symptomatology from the Veteran.  He 
generally reported chronic difficulty with sleep, with 
multiple awakenings.  He indicated that sometimes he would 
wake up crying.  He also reported at times seeing the faces 
of the men who died on the mission in which he did not 
participate.  The examiner was not able to pin down any 
additional symptomatology.  

The examiner found that certainly seeing severely wounded 
soldiers, having perhaps some exposure to life-threatening 
situations and perhaps having some reason to feel survival 
guilt, could have long term psychological repercussions.  
However, without more information, the examiner was unable to 
make a definitive diagnosis of PTSD.  It was clear that the 
Veteran had other sources of stress in his life, which could 
produce anxiety and depressive symptoms, including the 
breakup of his marriages, conflict around access to children 
and grandchildren, and certainly the recent death of his 
daughter.  Additionally, the examiner found that the back 
injury and being unemployed could have been contributing to 
the Veteran's mood problems as well.  The examiner diagnosed 
the Veteran with depression NOS and rule out PTSD.  

VA outpatient mental health treatment records dated from 
December 2005 to October 2007 reflect that the Veteran 
received ongoing treatment for psychiatric problems.  A 
December 2005 psychology note indicates that the Veteran was 
seen for a 50 minute psychotherapy session for treatment of 
PTSD and depressive disorder NOS.  Subsequent psychotherapy 
notes reflect that the Veteran continued with "symptoms of 
PTSD and dysthymia."  Symptoms reported by the Veteran 
included hypervigilance, heightened startle response, psychic 
numbing, disassociation, distressing dreams, anger, survival 
guilt and social isolation.  

The Veteran was also seen periodically for psychiatric 
treatment.  A December 2006 VA psychiatric progress note 
reflects diagnostic assessments of anxiety, dysthymia and 
chronic pain syndrome.   Subsequently, a March 2007 progress 
note simply indicates an assessment that the Veteran's 
psychiatric condition was generally fair and a September 2007 
progress note simply indicates that the Veteran's PTSD 
symptoms may have been more manageable by psychotherapy and 
that he had responded negatively to an antidepressant.  

The foregoing medical evidence establishes that the Veteran 
does not meet the DSM IV criteria for PTSD.  Although the VA 
psychological records appear to contain a nominal finding 
that the Veteran has PTSD, as reflected in the December 2005 
notation that he was receiving psychotherapeutic treatment 
for the disorder, this notation is not accompanied by any 
discussion or findings pertaining to whether the Veteran 
actually meets the DSM-IV criteria for PTSD.  Additionally, 
the psychotherapy progress notes subsequent to December 2005 
consistently refer to the Veteran receiving treatment for 
"PTSD symptoms" suggesting that his symptomatology was not 
found to meet the full criteria for assignment of a PTSD 
diagnosis.  Further, the VA psychiatric notes do not reflect 
any diagnosis of PTSD but instead reflect diagnoses of 
anxiety, dysthymia and chronic pain syndrome.  

Also, the November 2005 QTC examiner, did not diagnose the 
Veteran with PTSD but, instead, indicated that he  was unable 
to make a definitive diagnosis of PTSD., and diagnosed 
depressive disorder NOS and rule out PTSD;   The Board finds 
this opinion-based, as it was, on examination of the Veteran 
and consideration of his history-particularly probative of 
the current disability question.  See, e.g., Hayes v. Brown, 
5 Vet. App. 60, 69-70 (1993) and Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993).  Significantly, neither the Veteran 
nor his representative has presented or identified any 
contrary medical opinion-i.e., one that, in fact, establishes 
a medical diagnosis of PTSD under DSM IV criteria.

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1110.  See also, McClain v. Nicholson, 21 Vet. App. 319, 
321 (2007).  Accordingly, where, as here, the competent, 
probative evidence establishes that, fundamentally, the 
Veteran does not have the disability for which service 
connection is sought (here, PTSD) there can be no valid claim 
for service connection for  that disability.  Therefore, the 
claim for service connection for PTSD must be denied because 
the first essential criterion for a grant of service 
connection -e vidence of the claimed disability-is not  met.

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the Veteran's assertions as 
well as those advanced by his representative, on his behalf; 
however, none of this evidence provides a basis for allowance 
of the claim.  Matters of diagnosis and etiology are within 
the province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the 
Veteran nor his representative is shown to be other than a 
layperson without the appropriate medical training and 
expertise, neither is competent to render a probative opinion 
on a medical matter such as whether the Veteran's symptoms 
meet the diagnostic criteria for PTSD.  See, e.g., Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.

Under these circumstances, the Board finds that the claim for 
service connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for PTSD is denied.
REMAND

In light of the current record and recent United States Court 
of Appeals for Veterans Claims (Court) precedent, the Board 
finds that further RO action on this matter is warranted.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held 
that the Board erred in not considering the scope of a 
Veteran's claim for service connection for PTSD as including 
any mental disability that may reasonably be encompassed by 
the claimant's description of the claim, reported symptoms, 
psychiatric diagnoses of record and other information.

In this case, although the RO only adjudicated a claim for 
service connection for PTSD (which, as indicated above, has 
been denied on the basis of current disability), the record 
includes other psychiatric diagnoses of record other than 
PTSD, to include depression and anxiety.  Thus, consistent 
with Clemons, the record raises the matter of the Veteran's 
entitlement to service connection for psychiatric disability 
other than PTSD.  To avoid any prejudice to the Veteran, a 
remand for RO consideration of this matter, in the first 
instance, is warranted.

Prior to adjudicating the claim, to ensure that all due 
process requirements are met, the RO should give the Veteran 
another opportunity to provide any additional information 
and/or evidence pertinent to the claim remaining on appeal, 
explaining to him that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. § 
3.159 (2009).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA (to include 
arranging for examination of the Veteran, if warranted) prior 
to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran a 
letter requesting that the Veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
to the matter of service connection on 
appeal that is not currently of record.

The RO should clearly explain to the 
Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the Veteran responds, the RO 
should obtain all identified outstanding 
records of psychiatric evaluation and/or 
treatment not currently of record, 
following the current procedures set 
forth in 38 C.F.R. § 3.159 (2009).  All 
records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted (to 
include arranging for examination of the 
Veteran, if appropriate), the RO should 
adjudicate the matter of  service 
connection for psychiatric disability 
other than PTSD in light of all pertinent 
evidence and legal authority.

5.  If the benefit sought on appeal is 
denied, the RO must furnish to the 
Veteran an appropriate supplemental SOC 
that includes clear reasons and bases for 
all determinations, and afford him an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


